    Case 3:20-cv-00801-JAG Document 9 Filed 10/14/20 Page 1 of 2 PageID# 70




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


NEW VIRGINIA MAJORITY EDUCATION
FUND; VIRGINIA CIVIC ENGAGEMENT
TABLE; LEAGUE OF WOMEN VOTERS OF
VIRGINIA,                                          Civil Action
                                                   Case No. 3:20-CV-801
               Plaintiffs,
                                                   NOTICE OF APPEARANCE
       v.

VIRGINIA DEPARTMENT OF ELECTIONS;
VIRGINIA STATE BOARD OF ELECTIONS;
ROBERT H. BRINK, in his official capacity as
Chairman of the State Board of Elections;
JOHN O’BANNON, in his official capacity as
Vice Chair of the Board; CHRISTOPHER
PIPER, in his official capacity as
Commissioner of the Virginia Department of
Elections; and JAMILAH D. LECRUISE, in
her official capacity as Secretary of the Board,

               Defendants.


        Please take note that Heather Hays Lockerman, Senior Assistant Attorney General in the

Office of the Attorney General of Virginia, hereby enters an appearance as counsel of record on

behalf of the Virginia Department of Elections, the Virginia State Board of Elections, Robert H.

Brink, John O’Bannon, and Jamilah D. LeCruise, in their official capacities as Chairman, Vice-

Chairman, and Secretary, respectively, of the Virginia State Board of Elections, and Christopher

E. Piper, in his official capacity as Commissioner of the Virginia Department of Elections.
   Case 3:20-cv-00801-JAG Document 9 Filed 10/14/20 Page 2 of 2 PageID# 71




                                              Respectfully submitted,

                                              ROBERT H. BRINK
                                              JOHN O’BANNON
                                              JAMILAH D. LECRUISE
                                              VIRGINIA STATE BOARD OF ELECTIONS

                                              CHRISTOPHER E. PIPER
                                              VIRGINIA DEPARTMENT OF ELECTIONS


                                              By:       /s/ Heather Hays Lockerman
                                                              Counsel

Mark R. Herring
Attorney General of Virginia

Erin B. Ashwell
Chief Deputy Attorney General

Donald D. Anderson
Deputy Attorney General

Heather Hays Lockerman (VSB #65535)*
Senior Assistant Attorney General
Office of the Attorney General
202 North Ninth Street
Richmond, Virginia 23219
804-786-0067 (telephone)
804-692-1647 (facsimile)
hlockerman@oag.state.va.us
* Attorney for Robert H. Brink, John O’Bannon, Jamilah D. LeCruise, and Christopher E. Piper
in their official capacities, the Virginia State Board of Elections, and the Virginia Department of
Elections.
